DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–5 is/are pending.

Claim Rejections - 35 USC § 103
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Daikin Industries, Ltd. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement not later than the effective filing date of the claimed invention.

A certified copy of the foreign priority application and a translation of said application has been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claim(s) 1–5 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Fukatani discloses a secondary battery separator comprising a porous substrate (see separator, [0026]) and a porous film on or above the porous substrate (see composite porous membrane, [0026]), the porous film containing a fluorine-containing polymer that contains a polymerized unit based on vinylidene fluoride (see VDF, [0031]), a polymerized unit based on tetrafluoroethylene (see TFE, [0032]).
Fukutani does not disclose, teach, or suggest the following distinguishing feature(s):
A secondary battery separator comprising a porous film containing a fluorine-containing polymer that contains a polymerized unit based on a monomer (2-2) represented by the following formula (2-2): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (2-2) wherein R5, R6, and R7 are each independently a hydrogen atom or a C1–C8 hydrocarbon group; R8 is a C2–C8 hydrocarbon group; and Y1 is an inorganic cation and/or an organic cation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725